PER CURIAM.
Robert Johnny Jackson timely appeals after a jury convicted him of robbery with a deadly weapon. He was sentenced as a prison releasee reoffender to life in prison. He challenges that the Prison Releasee Reoffender Act violates the single subject requirement of the Florida Constitution. Notwithstanding that Jackson does not have standing to make this argument,1 the supreme court has recently held that the Act is constitutional. State v. Cotton, 25 Fla. L. Weekly S463, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000).
AFFIRMED.
POLEN, KLEIN and HAZOURI, JJ„ concur

. He lacks standing to make this attack because he committed the instant offense on January 18, 1998; the Act was codified on May 30, 1997. Once reenacted as a portion of the Florida statutes, a chapter law is no longer subject to challenge on this ground. State v. Johnson, 616 So.2d 1, 2 (Fla.1993).